IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


IN THE MATTER OF THE ESTATE OF:                        )          No. 82051-6-I
                                                       )
ANTHONY B. LEITCH                                      )          DIVISION ONE
                                                       )
                         Deceased,                     )          UNPUBLISHED OPINION
                                                       )
                                                       )

          ANDRUS, A.C.J. —          Two years after the superior court admitted Anthony

Leitch’s last will and testament to probate, it entered an order approving the

personal representative’s final account and decree of distribution, thus closing the

probate. Anthony’s son, Andrew, appeals that order, claiming there were material

issues to address before probate closed. We affirm.

                                               FACTS

          Anthony B. Leitch died on June 17, 2018. Anthony’s three children, Andrew

Leitch, Kristi Leitch, and Stacy Miller, 1 were the beneficiaries of his will. Shortly

after Anthony’s death, Stacy filed a petition to admit his will to probate and to be

appointed as personal representative of his estate. The court granted her petition.

          Two years later, in February 2020, Stacy notified the court that she had

completed the administration of the estate and it was ready to close. On March

19, 2020, Andrew filed a petition, requesting an order requiring Stacy to produce


1
    We refer to the parties by their first names for ease of reference and mean no disrespect.
No. 82051-6-I/2


a verified and detailed accounting of the estate and to obtain court approval for her

fees and any fees to be paid to the estate’s lawyers, appraisers, and accountants.

Andrew’s attorney at the time 2 filed a declaration stating that Andrew was

concerned that Stacy had breached her fiduciary duty as personal representative

through self-dealing and asserted that “[i]f the issues cannot be resolved amicably,

Mr. Leitch intends to file a TEDRA 3 Petition.”

       On August 04, 2020, Stacy filed a petition for approval of her final account

and for a decree of distribution. This petition included a complete accounting of

funds received and disbursed in her handling of the estate. Stacy asked the court

to approve the final accounting, approve the costs of administration, discharge her

as personal representative, and close the estate.

       Andrew opposed the petition, alleging that Stacy had engaged in

misconduct and breached her fiduciary duties. Specifically, he alleged that Stacy

had caused The Closet Guys, Inc.—a corporation owned by the estate—to pay her

an excessive salary; had sold The Closet Guy’s assets and inventory to her own

company without obtaining a valuation of those assets; and had not accounted for

nearly $20,000 in The Closet Guy’s assets.              Andrew provided no evidence

supporting these allegations but indicated that they would “be further set forth and

discussed in Respondent’s forthcoming TEDRA Petition.”

       On August 18, 2020, the court dismissed Stacy’s petition without prejudice

because she had not followed the proper procedures under RCW 11.76.040 and



2
  Over the course of the probate, Andrew was represented by two separate law firms. The first
withdrew from representation in August 2019, at which time he retained the second, who later
withdrew in August 2020.
3
  Trust and Estate Dispute Resolution Act (TEDRA), chapter 11.96A RCW.
                                            -2-
No. 82051-6-I/3


failed to appear for the hearing. Andrew appeared and indicated that he intended

to file a TEDRA petition but computer issues had prevented him from doing so.

       Stacy renoted her petition and on September 15, 2020, the court held

another hearing. Andrew again told the court that he wanted to file a TEDRA

petition, and that he had it “about 90 percent complete and would be ready to file

it within the week.” The court set the matter over for two weeks and told the parties

it would proceed at the next hearing whether Andrew filed his TEDRA action or

not, noting that it had not seen any support for his allegations against Stacy.

       The court held a final hearing on September 29, 2020.               When the

commissioner inquired about Andrew’s TEDRA petition, Andrew indicated he had

filed it before the hearing started. The commissioner stated, “what I’m hearing is

that you may or may not have filed that. But you have no causes—no cause

number in this matter. And you have not otherwise presented a reason to the

Court why the Court should not approve this order.” Andrew explained that “it just

got filed, like, in the last couple minutes.”

       The commissioner noted that the probate had been open more than two

years, Andrew had been represented by two attorneys, and he had had “ample

opportunity” to contest the closure of the estate. The commissioner then ruled

       I have reviewed the pleadings that have been provided. I’ve heard
       the argument of Counsel, and I’ve heard the argument of Mr. Leitch
       in this matter. The court is going to approve the final account in this
       matter and the decree of distribution. There simply seems to the
       Court to be no material issue left in this case that needed–needs to
       be addressed at this point. And if Mr. Leitch has filed a TEDRA
       action, that will continue. But as far as my review of this matter, I am
       going to approve the order in this case.




                                          -3-
No. 82051-6-I/4


The commissioner signed an order approving Stacy’s final accounting and entered

a decree of distribution. Andrew now appeals.

                                      ANALYSIS

       Andrew argues the trial court erred in approving the final account and

decree of distribution because he filed valid claims of misconduct against the

personal representative. Because he failed to present competent evidence to

justify keeping the probate open, the court did not abuse its discretion in approving

the accounting and allowing the personal representative to close the estate.

       “When an estate shall be ready to be closed, such personal representative

shall make, verify, and file with the court his or her final report and petition for

distribution.” RCW 11.76.030. RCW 11.76.050, which governs the hearing of the

final report and petition for distribution of an estate, provides that

       Any person interested may file objections to the said report and
       petition for distribution, or may appear at the time and place fixed for
       the hearing thereof and present his or her objections thereto. The
       court may take such testimony as to it appears proper or necessary
       to determine whether the estate is ready to be settled, and whether
       the transactions of the personal representative should be approved.

Under this statute, the trial court has the discretion to approve a personal

representative’s final report and to determine if an evidentiary hearing is necessary

before doing so. See Freeman v. Freeman, 169 Wn.2d 664, 671, 239 P.3d 557

(2010) (“The term ‘may’ in a statute generally confers discretion.”). Where the

decision is a matter of discretion, we will not disturb it on appeal except on a clear

showing that the decision was manifestly unreasonable, or was exercised on

untenable grounds or for untenable reasons. Id.




                                          -4-
No. 82051-6-I/5


          Andrew has not demonstrated an abuse of discretion. In re Estate of

Reese, No. 45405-0-II, slip op. (Wash. Ct. App. Nov. 13, 2014) 4 (unpublished),

http://www.courts.wa.gov/opinions/., is illustrative here. In that case, Marie Reese

died and left three beneficiaries to her estate, including Beverly Gessel. Reese,

slip op. at 2. When the personal representative filed a petition for a decree of

distribution, Gessel objected and asked the probate court to continue the matter

and set an evidentiary hearing to determine the value of the estate property. Id. at

2-3. The court denied this request. Id. at 4.

          Division Two of this court affirmed the decision because Gessel’s objections

lacked evidentiary support, despite the fact that Gessel had had eight months to

provide it. Id. at 8. The court further noted that the trial court had no obligation to

take testimony where Gessel did not provide any competent evidence that the

property values were inaccurate and did not demonstrate that additional evidence

was necessary.           Id.    Despite the seriousness of the allegations, Gessel’s

“unqualified and unsupported assertions were not enough to require the probate

court to take such action.” Id. at 9.

          This case is analogous. Andrew first raised allegations against Stacy in

March 2020 and repeated the allegations for months without filing a TEDRA

petition or presenting the court with any competent evidence to raise a credible

challenge to the administration of the estate. Andrew’s only evidence came in the

form of a lawyer’s declaration which merely reiterated that Andrew had “serious

concerns” about Stacy’s conduct; this testimony does not amount to competent



4
    Under GR 14.1(c), we cite this case here because doing so is necessary to this reasoned decision.
                                                 -5-
No. 82051-6-I/6


evidence to create a material issue of fact. See Melville v. State, 115 Wn.2d 34,

36, 793 P.2d 952 (1990) (affidavit of party’s lawyer is insufficient to create genuine

issue of material fact under CR 56 when not based on personal knowledge).

        Andrew argues the trial court erred in concluding that there were no material

issues left to address because he filed his TEDRA petition before the hearing

alleging that Stacy had engaged in self-dealing. But Andrew apparently waited

until moments before the hearing to file the petition, could offer no cause number

to prove he had in fact filed it, and presented no evidence to support the

allegations. The court had no way to evaluate his allegations. 5

        Because Andrew failed to present the court with any credible evidence

contradicting Stacy’s report or otherwise challenging the final accounting, the

probate court did not abuse its discretion in approving it and issuing a decree of

distribution. 6

        We affirm.




WE CONCUR:




5
  To prove Andrew had filed a TEDRA petition, he designated for our consideration a document
entitled “TEDRA Petition for Breach of Fiduciary Duty, Removal of Personal Representative,
Conversion of Estate Assets, For Attorneys’ Fees Under RCW 11.96A.150, and to Strike the
Petition for Order Approving Final Account and Decree of Distribution Pursuant to RCW 11.68.110.”
The TEDRA petition, with cause no. 20-4-01517-31, bears a date and time stamp of September
29, 2020, at 1:51 p.m. But it appears this document was not in the record before that court. We
therefore will not consider it in evaluating the trial court’s action. See Wash. Fed'n of State Emps
v. Office of Fin. Mgmt., 121 Wn.2d 152, 156–57, 849 P.2d 1201 (1993) (we only consider evidence
called to the attention of the trial court.)
6
  Andrew requests an award of attorney fees. He is self-represented and is not the prevailing party.
Self-represented litigants are generally not entitled to attorney fees for their work representing
themselves. Mitchell v. Wash. State Dept. of Corrs., 164 Wn. App. 597, 608, 277 P.3d 670 (2011).
We deny the request for attorney fees on appeal.
                                               -6-